DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 4, 5, 8, 9, 11, 12, 13, 26, 54, 58, 59, 60, 61 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2018/0014041) in view of Janardhan et al. (US 9,118,814) in view of Bowra et al. (US 2008/0310814).

Regarding claim 1, Chen teaches a method for performing enhance trick-play functions, the method comprising: 

receiving metadata describing at least one stream of a video content item, 
(In Chen ¶0156 the client device receives the master manifest file.)

(In Chen ¶0103 the manifest file is a data structure comprising a listing of addresses for each of the video segments of a stream of data, and includes information about the video segments.)

based on streaming video content from at least the one stream, maintaining a normal buffer window of continuous video content for the video content item; 
(In Chen ¶0157 the segments listed include a variety of segments for use with different bit rates/file sizes for use with adaptive bitrate (ABR) streaming. In ¶0148 the playlist consist of a number of segments to be played. As each segment is played, a replacement segment is added to the buffer.)

playing the video content item in a normal playback mode using the normal buffer window. 
(In Chen ¶0148 the playlist consist of a number of segments to be played. As each segment is played, a replacement segment is added to the buffer.)

Chen does not teach maintaining, within a buffer, a normal buffer window; a boundary of the continuous video content maintained ahead of a moving playback position while in the normal playback mode; based at least on the frame address information, maintaining a trick-play window within the buffer, the trick-play window buffering, for a portion of the video content item outside of the normal buffer window, only a subset of video frames selected from available video frames in that portion; and during a trick-play operation, while the moving playback position is moving through the portion outside of the normal buffer window, playing the video content item in a trick-play playback mode using video frames only from the buffered subset.

However, Chen in view of Janardhan teaches
maintaining, within a buffer, a normal buffer window;
(Janardhan Fig 3 #319 depicts a video file buffer, Fig 3 #324 depicts a playback window within the video file buffer. See C6 L15-38.)

a boundary of the continuous video content maintained ahead of a moving playback position; 
(Janardhan Fig 3 #321 depicts a prefetching window, which buffers segments ahead of the playback window.)

based at least on the frame address information, 
a trick-play window within the buffer,  
(Janardhan Fig 3 #319 depicts a video file buffer, Fig 3 #321 depicts a prefetching window within the video file buffer. See C6 L15-38.)
(In Chen ¶0157 the trick play segments are obtained based on manifest information which includes address information of the segments.)

the trick-play window includes a portion of the video content item outside of the normal buffer window, 
(Janardhan Fig 3 #321 depicts a prefetching window, which buffers segments behind and ahead of the playback window. See C6 L15-38.)
(In Chen ¶0157 the trick play segments are obtained based on manifest information which includes address information of the segments.)

only a subset of video frames selected from available video frames in that portion; and 
(In Chen ¶0115 the client uses a key frame manifest to select desired key frames, where the selection depends on the rate at which trick play is performed.)
(Janardhan C11 L51-66 discloses using chunks of pre-buffered key frames to fulfill a seek operations.)

during a trick-play operation, while the moving playback position is moving through the portion outside of the normal buffer window, playing the video content item in a trick-play playback mode using video frames only from the buffered subset.

(Janardhan C11 L51-66 discloses using chunks of pre-buffered key frames to fulfill a seek operations.) 

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to combine Chen and Janardhan, so that the anticipated trick mode operations of Chen are buffered in Janardhan’s prefetching window, so as to provide short start up delay, and provide a higher percentage of data received before its scheduled playback deadline, further avoiding data starvation, as taught by Janardhan C2 L36-49, indication an enhanced user experience.

The combination of Chen and Janardhan does not explicitly teach actively maintaining a trick play buffer.

However, Bowra teaches actively maintaining a trick play buffer. 
(In Bowra ¶0037 the seek prediction and buffer management module, while buffering data associated with the current playback position, also request media data associated with one or more predicted seek points and then buffer the data. Where the seek prediction and buffer management module buffers of a few seconds of media data at a next forward seek point, in addition to maintaining a sufficient buffer of media data at the current playback location.  And the seek prediction and buffer management module buffers of a few seconds of media data at three nearest forward seek points, in addition to maintaining a sufficient buffer of media data at the current playback location.)

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to combine Chen, Janardhan and Bowra, so that the buffers of Janardhan can be actively 

Regarding claim 2, the combination of Chen, Janardhan and Bowra teaches the method of Claim 1, further comprising: assembling the buffer for the video content item by repeatedly identifying ranges of video data in the stream to request and adding those ranges to the buffer; wherein maintaining the normal buffer window comprises, during the assembling, iteratively identifying a next range of video data for the video content item that is not stored in the buffer and requesting the next range from the stream; and wherein maintaining the trick-play window comprises, during the assembling, iteratively identifying, in a sequence of video frames to be played during the trick-play playback mode, a next video frame that is not stored in the buffer, and requesting the next video frame from the stream.
(In Bowra ¶0037 the seek prediction and buffer management module, while buffering data associated with the current playback position, also request media data associated with one or more predicted seek points and then buffer the data. Where the seek prediction and buffer management module buffers of a few seconds of media data at a next forward seek point, in addition to maintaining a sufficient buffer of media data at the current playback location.  And the seek prediction and buffer management module buffers of a few seconds of media data at three nearest forward seek points, in addition to maintaining a sufficient buffer of media data at the current playback location.)
(In addition Chen ¶0143 teaches anticipated trick play mode operations.) 

Regarding claim 3, the combination of Chen, Janardhan and Bowra teaches the method of Claim 1, wherein the selected video frames are individual frames spaced at approximately equal time intervals relative to the video content item.
(Chen ¶0149 discloses the key frames are every nth frame or every nth time interval.)

Regarding claim 4, the combination of Chen, Janardhan and Bowra teaches the method of Claim 1, wherein the trick-play window buffers the selected video frames without buffering ranges of the available video frames that are in intervals between the selected video frames.
(Chen ¶0149 discloses the selected key frames are only related to significant portions of media. ¶0115 discloses not all but some of the key frames are for use during the trick play mode operation.)

Regarding claim 5, the combination of Chen, Janardhan and Bowra teaches the method of Claim 1, wherein the selected video frames are key frames whose locations are specified by the frame address information.
(In Chen ¶0103 the manifest file is a data structure comprising a listing of addresses for each of the video segments of a stream of data, and includes information about the video segments. ¶0142 determines the key frames needed for a trick play mode request. In ¶0146 the key frames are said to be identified in the manifest.)

Regarding claim 8, the combination of Chen, Janardhan and Bowra teaches the method of Claim 1, further comprising: 
monitoring streaming performance metrics; 
(Chen ¶0009 the selection of the bit rate is based on current network conditions. This means that when there is greater bandwidth availability, a larger bitrate version of the content may be selected. If available bandwidth narrows, a lower bitrate version of the content may be selected.)
(In addition see Bowra ¶0035)

wherein the metadata describes a plurality of streams of the video content item, each stream having a different bitrate; and 
(In Chen ¶0157 the segments listed include a variety of segments for use with different bit rates/file sizes for use with adaptive bitrate (ABR) streaming.)
(In addition see Bowra ¶0035)


(Chen ¶0009 the selection of the bit rate is based on current network conditions. This means that when there is greater bandwidth availability, a larger bitrate version of the content may be selected. If available bandwidth narrows, a lower bitrate version of the content may be selected.)
(In addition see Bowra ¶0035)

Regarding claim 9, the combination of Chen, Janardhan and Bowra teaches the method of Claim 1, 
wherein the frame address information also specifies locations of specific video frames in one or more additional streams, 
(In Chen ¶0103 the manifest file is a data structure comprising a listing of addresses for each of the video segments of a stream of data, and includes information about the video segments. In Chen ¶0157 the segments listed include a variety of segments for use with different bit rates/file sizes for use with adaptive bitrate (ABR) streaming.)

wherein the selected video frames include video frames extracted from the one or more additional streams.
(Chen ¶0009 the selection of the bit rate is based on current network conditions. This means that when there is greater bandwidth availability, a larger bitrate version of the content may be selected. If available bandwidth narrows, a lower bitrate version of the content may be selected. In Chen ¶0157 the segments listed include a variety of segments for use with different bit rates/file sizes for use with adaptive bitrate (ABR) streaming.)
(In addition see Bowra ¶0035)

Regarding claim 11, the combination of Chen, Janardhan and Bowra teaches the method of Claim 1, further comprising: monitoring streaming performance metrics; and determining how many video frames to select for the portion of the trick-play window based at least on the performance metrics.
(Chen ¶0115 determines the rate of trick play operations and calculates which key frames to select according the rate of the trick play operation.)

Regarding claim 12, the combination of Chen, Janardhan and Bowra teaches the method of Claim 1, further comprising: monitoring streaming performance metrics; and determining an approximate time interval, relative to timestamps of the available video frames, between each video frame to select for the portion of the trick-play window based at least on the performance metrics, and selecting which video frames from the portion to buffer based on the approximate time interval.
(Chen ¶0115 determines the rate of trick play operations and calculates the time codes for key frames to select according the rate of the trick play operation.)

Regarding claim 13, the combination of Chen, Janardhan and Bowra teaches the method of Claim 1, further comprising selecting which video frames from the portion to buffer based on a playback rate of the trick-play operation or on an anticipated playback rate of the trick-play operation.
(Chen ¶0115 determines the rate of trick play operations and calculates the time codes for key frames to select according the rate of the trick play operation.)

Regarding claim 26, the combination of Chen, Janardhan and Bowra teaches the method of Claim 23.

The combination of Chen and Janardhan does not explicitly teach filling the buffer by streaming video frames in the continuous sequence from a server over time.

However, the combination in view of Bowra teaches filling the buffer by streaming video frames in the continuous sequence from a server over time.
(In Bowra ¶0037 the seek prediction and buffer management module, while buffering data associated with the current playback position, also request media data associated with one or more predicted seek points and then buffer the data. Where in ¶0003, during seek operations a media receiver may flush currently buffered data and request new media samples from the server for the new playback position.)



Regarding claim 54, Chen teaches a system for performing enhance trick-play functions, comprising: 
a user input interface for receiving requests for trick-play operations; 
(In Chen ¶0146 the user enters a trick play mode command. In ¶0151 the command is executed upon one or multiple button presses.)

memory configured to store buffered video content; and 
(In Chen ¶0148 the playlist consist of a number of segments to be played. As each segment is played, a replacement segment is added to the buffer.)

control circuitry configured to: 
receive metadata describing at least one stream of a video content item, 
(In Chen ¶0156 the client device receives the master manifest file.)
the metadata including frame address information specifying locations of specific video frames within the stream; 
(In Chen ¶0103 the manifest file is a data structure comprising a listing of addresses for each of the video segments of a stream of data, and includes information about the video segments.)

based on streaming video content from at least the one stream, maintain, a normal buffer window of continuous video content for the video content item; 


play the video content item in a normal playback mode using the normal buffer window. 
(In Chen ¶0148 the playlist consist of a number of segments to be played. As each segment is played, a replacement segment is added to the buffer.)

Chen does not teach maintaining, within a buffer, a normal buffer window; a boundary of the continuous video content maintained ahead of a moving playback position while in the normal playback mode; based at least on the frame address information, maintain a trick-play window within the buffer, the trick-play window buffering, for a portion of the video content item outside of the normal buffer window, only a subset of video frames selected from available video frames in that portion; and during a trick-play operation, while the moving playback position is moving through the portion outside of the normal buffer window, play the video content item in a trick- play playback mode using video frames only from the buffered subset.

However, Chen in view of Janardhan teaches
maintaining, within a buffer, a normal buffer window;
(Janardhan Fig 3 #319 depicts a video file buffer, Fig 3 #324 depicts a playback window within the video file buffer. See C6 L15-38.)

a boundary of the continuous video content maintained ahead of a moving playback position; 
(Janardhan Fig 3 #321 depicts a prefetching window, which buffers segments ahead of the playback window.)

based at least on the frame address information, 
a trick-play window within the buffer, 

(In Chen ¶0157 the trick play segments are obtained based on manifest information which includes address information of the segments.)

the trick-play window includes a portion of the video content item outside of the normal buffer window, 
(Janardhan Fig 3 #321 depicts a prefetching window, which buffers segments behind and ahead of the playback window. See C6 L15-38.)
(In Chen ¶0157 the trick play segments are obtained based on manifest information which includes address information of the segments.)

only a subset of video frames selected from available video frames in that portion; and 
(In Chen ¶0115 the client uses a key frame manifest to select desired key frames, where the selection depends on the rate at which trick play is performed.)
(Janardhan C11 L51-66 discloses using chunks of pre-buffered key frames to fulfill a seek operations.)

during a trick-play operation, while the moving playback position is moving through the portion outside of the normal buffer window, play the video content item in a trick- play playback mode using video frames only from the buffered subset.
(In Chen ¶0115 the client uses a key frame manifest to select desired key frames, where the selection depends on the rate at which trick play is performed. In ¶0111 an output stream is produced for use in trick play mode operation.)
(Janardhan C11 L51-66 discloses using chunks of pre-buffered key frames to fulfill a seek operations.)

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to combine Chen and Janardhan, so that the anticipated trick mode operations of Chen are buffered in Janardhan’s prefetching window, so as to provide short start up delay, and provide a higher percentage 

The combination of Chen and Janardhan does not explicitly teach actively maintaining a trick play buffer.

However, Bowra teaches actively maintaining a trick play buffer.
(In Bowra ¶0037 the seek prediction and buffer management module, while buffering data associated with the current playback position, also request media data associated with one or more predicted seek points and then buffer the data. Where the seek prediction and buffer management module buffers of a few seconds of media data at a next forward seek point, in addition to maintaining a sufficient buffer of media data at the current playback location.  And the seek prediction and buffer management module buffers of a few seconds of media data at three nearest forward seek points, in addition to maintaining a sufficient buffer of media data at the current playback location.)

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to combine Chen, Janardhan and Bowra, so that the buffers of Janardhan can be actively loaded and maintained based metrics of the system as taught by Bowra, which strategically uses available bandwidth and ensures the user experiences less or no lag time upon using seek commands, as taught by Bowra ¶0035, ¶0037.

Regarding claim 58, the combination of Chen, Janardhan and Bowra teaches the system of 54, further comprising: 
assemble the buffer for the video content item by repeatedly identifying ranges of video data in the stream to request and adding those ranges to the buffer; wherein maintain the normal buffer window comprises, during the assembly, iteratively identifying a next range of video data for the video content item that is not stored in the buffer and requesting the next range from the stream; and wherein maintain the trick-play window comprises, during the assembly, iteratively identifying, in a sequence of video frames to be played during the trick-play 
(In Bowra ¶0037 the seek prediction and buffer management module, while buffering data associated with the current playback position, also request media data associated with one or more predicted seek points and then buffer the data. Where the seek prediction and buffer management module buffers of a few seconds of media data at a next forward seek point, in addition to maintaining a sufficient buffer of media data at the current playback location.  And the seek prediction and buffer management module buffers of a few seconds of media data at three nearest forward seek points, in addition to maintaining a sufficient buffer of media data at the current playback location.)
(In addition Chen ¶0143 teaches anticipated trick play mode operations.)

Regarding claim 59, the combination of Chen, Janardhan and Bowra teaches the method of Claim 54, further comprising: 
monitor the performance metrics; 
(Chen ¶0009 the selection of the bit rate is based on current network conditions. This means that when there is greater bandwidth availability, a larger bitrate version of the content may be selected. If available bandwidth narrows, a lower bitrate version of the content may be selected.)
(In addition see Bowra ¶0035)

wherein the metadata describes a plurality of streams of the video content item, each stream having a different bitrate; and 
(In Chen ¶0157 the segments listed include a variety of segments for use with different bit rates/file sizes for use with adaptive bitrate (ABR) streaming.)
(In addition see Bowra ¶0035)

determine from which stream, of the plurality of streams, to request particular frames of the selected frames in the trick-play window based at least on the performance metrics.

(In addition see Bowra ¶0035)

Regarding claim 60, the combination of Chen, Janardhan and Bowra teaches the method of Claim 54, 
wherein the frame address information also specifies locations of specific video frames in one or more additional streams, 
(In Chen ¶0103 the manifest file is a data structure comprising a listing of addresses for each of the video segments of a stream of data, and includes information about the video segments. In Chen ¶0157 the segments listed include a variety of segments for use with different bit rates/file sizes for use with adaptive bitrate (ABR) streaming.)

wherein the selected video frames include video frames extracted from the one or more additional streams.
(Chen ¶0009 the selection of the bit rate is based on current network conditions. This means that when there is greater bandwidth availability, a larger bitrate version of the content may be selected. If available bandwidth narrows, a lower bitrate version of the content may be selected. In Chen ¶0157 the segments listed include a variety of segments for use with different bit rates/file sizes for use with adaptive bitrate (ABR) streaming.)
(In addition see Bowra ¶0035)

Regarding claim 61, the combination of Chen, Janardhan and Bowra teaches the method of Claim 54, further comprising: 
monitor the performance metrics; and determine an approximate time interval, relative to timestamps of the available video frames, between each video frame to select for the portion of the trick-play window based at least on the performance metrics, and select which video frames from the portion to buffer based on the approximate time interval.


Claims 23, 24, 25 29 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2018/0014041) in view of Janardhan et al. (US 9,118,814).

Regarding claim 23, Chen teaches a method for performing enhance trick-play functions, the method comprising: 
identifying a continuous sequence of video frames forming a video content item; 
(In Chen ¶0103 the manifest file is a data structure comprising a listing of addresses for each of the video segments of a stream of data, and includes information about the video segments.)

receiving input requesting a trick-play operation; and 
(In Chen ¶0146 the user enters a trick play mode command.)

performing the trick-play operation over at least a second continuous portion of the sequence by playing only a subset of frames of the second continuous portion, without playing ranges of frames interspersed between each frame in the subset of frames, the subset of frames found in the buffer, the ranges of frames missing in the buffer.
(Chen ¶0149 discloses the selected key frames are only related to significant portions of media, or the key frames are every nth frame or every nth time interval. ¶0115 discloses not all but some of the key frames are for use during the trick play mode operation.)

Chen does not explicitly teaches playing each video frame in a first continuous portion of the sequence, in the order of the sequence, from a buffer in which the first continuous portion is stored.

However, Chen in view of Janardhan teaches playing each video frame in a first continuous portion of the sequence, in the order of the sequence, from a buffer in which the first continuous portion is stored.


Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to combine Chen and Janardhan, so that the anticipated trick mode operations of Chen are buffered in Janardhan’s prefetching window, so as to provide short start up delay, and provide a higher percentage of data received before its scheduled playback deadline, further avoiding data starvation, as taught by Janardhan C2 L36-49, indication an enhanced user experience.

Regarding claim 24, the combination of Chen, and Janardhan teaches the method of Claim 23, wherein each frame of the subset of frames is separated by at least one of the missing ranges within the sequence.
(Chen ¶0149 discloses the selected key frames are only related to significant portions of media, or the key frames are every nth frame or every nth time interval. ¶0115 discloses not all but some of the key frames are for use during the trick play mode operation.)

Regarding claim 25, the combination of Chen, and Janardhan teaches the method of Claim 23, wherein an equal or approximately equal interval of frames separates each frame of the subset of frames within the sequence.
(Chen ¶0149 discloses the selected key frames are only related to significant portions of media, or the key frames are every nth frame or every nth time interval. ¶0115 discloses not all but some of the key frames are for use during the trick play mode operation.)

Regarding claim 29, the combination of Chen, and Janardhan teaches the method any Claim 23, further comprising, responsive to the input, requesting at least particular frames in the subset of frames from one or more streams of the video content item on a streaming server, without requesting the missing ranges.
(Chen ¶0149 discloses the selected key frames are only related to significant portions of media, or the key frames are every nth frame or every nth time interval. ¶0115 discloses not all but some of the key frames are for use during the trick play mode operation.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRIKA PETERSON whose telephone number is (571)270-7055.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERRIKA PETERSON/Examiner, Art Unit 2426




/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426